Citation Nr: 0102038	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-05 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an extension of a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
for convalescence from surgical treatment for a service-
connected left knee anterior cruciate ligament injury, status 
post synovectomy with shaving, secondary to a service-
connected right knee disability (hereinafter referred to as a 
"left knee disability") disability beyond February 1, 1999.

2.  Entitlement to the assignment of a higher initial 
disability rating for the veteran's service-connected left 
knee disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for the 
postoperative residuals of right knee meniscectomy, anterior 
cruciate ligament reconstruction and proximal tibial 
osteotomy, (hereinafter referred to as a "right knee 
disability"), currently rated as 30 percent disabling.

4.  Entitlement to an increased disability rating for 
hypertensive heart disease with aortic stenosis (also 
referred to herein as a "heart disability"), currently 
rated as 30 percent disabling.

5.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

6.  Entitlement to an increased disability rating for 
tinnitus, currently rated as 10 percent disabling. 

7.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for lung disability, claimed as a residual of 
sarcoidosis (referred to herein as "pulmonary 
sarcoidosis"). 

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran reportedly had military service from June 1975 to 
June 1980, and from December 1980 to November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in May 1998, 
October 1998, January 1999, and May 1999 by the Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In a February 2000 brief on appeal, the veteran's 
representative raised a new claim of entitlement to service 
connection for depression.  This matter is hereby referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran suffered severe postoperative residuals of 
surgical treatment for his service-connected left knee 
disability through June 30, 1999. 

2.  The evidence of record demonstrates that the veteran's 
service-connected right knee disability is manifested by 
complaints of pain with clinically demonstrated effusion and 
limitation of flexion to 100 degrees with additional 
functional loss due to pain, fatigue, incoordination or 
weakness; there is no limitation of extension, recurrent 
subluxation or lateral instability. 

3.  The veteran's service-connected bilateral hearing loss 
disability results in level II hearing loss in the right ear 
and level I hearing loss in the left ear.

4.  The veteran's service-connected tinnitus is recurrent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an extension of a 
temporary total disability rating through June 30, 1999, for 
convalescence from surgical treatment for service-connected 
left knee disability, have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.30 
(2000).  

2.  The schedular criteria for entitlement to a disability 
rating in excess of 30 percent for service-connected  right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R.§§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2000). 

3.  The schedular criteria for entitlement to a compensable 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.85-4.87, Diagnostic Code 6100 
(2000).

4.  The schedular criteria for entitlement to a disability 
rating in excess of 10 percent for tinnitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.85-4.87, Diagnostic Code 6260 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board views the newly enacted assistance 
provisions to be more beneficial to the veteran.  

The Board also notes at the outset that the veteran's 
original claims file has apparently been lost and efforts to 
date to locate the original file have been unsuccessful.  A 
reconstructed claims file has been forwarded to the Board.  
After reviewing the temporary total rating under 38 C.F.R. 
§ 4.30 issue as well as the increased rating issues dealing 
with service-connected right knee disability, bilateral 
hearing loss and tinnitus, the Board believes that, 
notwithstanding the recent legislative changes and the fact 
that the original claims file has been lost, the record as it 
now stands allows for equitable review of these issues and 
that no useful purpose would be served by delaying appellate 
review of these issues for additional action.  The record 
with regard to these issues includes medical evidence 
(including examination reports) adequately reflecting the 
severity of these service-connected disabilities during the 
time periods in question as to each issue. 

I.  Left Knee Temporary Total Rating Beyond February 1, 1999

The veteran contends that he is entitled to an extension of 
his temporary total convalescent rating, beyond February 1, 
1999, in connection with surgical treatment received for his 
service-connected left knee disability.  

Pursuant to a May 1998 rating decision, the RO initially 
granted service connection for a left knee disability caused 
by an anterior cruciate injury, and assigned a 10 percent 
disability rating.  In accordance with an October 1998 rating 
decision, the RO assigned a temporary total disability rating 
covering the surgical treatment for his left knee disability 
and convalescence, for the period July 28, 1998 through 
September 1, 1998, and a 10 percent disability rating 
thereafter.  In January 1999, an RO rating decision assigned 
another temporary total disability rating covering additional 
surgical treatment and convalescence, for the period December 
29, 1998 through February 1, 1999, and a 10 percent 
disability rating thereafter.  

A VA operation report, dated December 29, 1998, demonstrates 
that the veteran underwent arthroscopic anterior cruciate 
ligament repair.  Regular follow-up VA treatment records 
through April 1999 show that the veteran continued to suffer 
various symptoms affecting the left knee, including 
tenderness, effusion, atrophy, episodes of hyperextension and 
pseudo-locking, pain, weakness, and an antalgic gait.  
Moreover, these records reveal that the veteran was still 
using a knee brace and a crutch.  Most importantly, however, 
were certain treatment records in January 1999 and February 
1999, both of which state that the veteran was to be on 
extended convalescence through June 30, 1999 while recovering 
from major left knee surgery, and a March 1999 treatment 
record noting that the veteran could return to work in July, 
but only for light duty.  After April 1999, there are no 
medical records relevant to the veteran's left knee 
disability until December 1999 and January 2000, when the 
veteran apparently re-injured his left knee coming down some 
stairs.

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) - rated as 100 
percent disabling - will be assigned, for up to three months, 
without regard to other provisions of the rating schedule 
when it is established that treatment of a service-connected 
disability resulted in the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or (3) immobilization by a cast, 
without surgery, of one major joint or more.  Furthermore, 
extensions of temporary convalescent ratings, for up to three 
months for item number (1) above, and up to six month for 
items (2) and (3) above, are available.  38 C.F.R. § 4.30.  

A review of the medical evidence shows that the veteran 
continues to experience left knee symptoms significant 
enough, in the opinion of his VA physician, to result in the 
need for an extended convalescence through June 30, 1999.  
The physician also noted that he could not return to work 
until July 1999, at which time he could undertake light duty 
work only.  In addition, the medical evidence notes that the 
veteran required the use crutches and a knee brace.  
Therefore, after reviewing the medical evidence of record in 
conjunction with the applicable laws and regulations, the 
Board finds that an extension of the veteran's temporary 
total rating through June 30, 1999, is appropriate.  Although 
the file contains two additional treatment records dated in 
December 1999 and January 2000 concerning the left knee, the 
preponderance of the evidence is otherwise against extending 
the veteran's temporary total rating beyond June 30, 1999, 
because the available medical evidence fails to demonstrate 
that the veteran required surgical convalescence for his left 
knee disability beyond June 30, 1999.  

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Right Knee Disability 

The record reveals that the veteran was assigned a 30 percent 
rating for his right knee disability, effective January 27, 
1994.  Pursuant to a December 1996 RO rating decision, this 
30 percent rating was increased to a temporary total rating 
of 100 percent from May 29, 1996 to December 31, 1996, for 
surgical convalescence, and returned to a 30 percent rating, 
effective January 1, 1997.  

A January 1998 VA radiology report revealed a "[s]table 
right knee orthopedic fixation with associated secondary 
osteoarthritic findings of moderate degree."

An October 1998 VA treatment record notes that the right knee 
was diffusely tender and swollen, but stable.  Range of 
motion was nearly full but with pain.  There was no 
significant effusion.  The impression was symptomatic and 
worsening degenerative joint disease.  

A March 1999 VA orthopedic examination of the right knee 
recounts the veteran's complaints of continual pain, becoming 
worse with any walking, and swelling three or four times a 
week.  The veteran also reported that he must wear a right 
knee brace constantly to prevent instability, and that he can 
only stand for an hour at a time.  Objectively, the veteran 
walked with a limp, wore a knee brace, and there was mild 
effusion.  Knee extension was noted to be full, while knee 
flexion was to 100 degrees, actively or passively.  No 
instability was noted.  The impression was Chronic right knee 
pain, status post multiple surgical repairs.  

Additional evidence consists of the veteran's variously dated 
written statements, in which it is contended that the 
veteran's right knee disability is more severe than the 
current 30 percent rating reflects. 

In the present case, it should be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R.§ 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Board also notes that there is also X-ray evidence to 
show that the veteran has degenerative joint disease 
(degenerative arthritis) of the right knee due to the right 
knee injury sustained in service.  Degenerative arthritis, if 
substantiated by X-ray evidence, is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, and then on the basis of 
limitation of motion under the appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Court held, in 
the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), that "painful motion of a major joint . . . caused 
by degenerative arthritis, where the arthritis is established 
by X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also 38 C.F.R. § 4.59.  

The RO has most recently rated the veteran's right knee 
disability by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, which provides the guidelines for rating 
limitation of flexion.  The maximum 30 percent disability 
rating is for application when flexion is limited to 15 
degrees.  A 20 percent disability rating is warranted for 
limitation of flexion to 30 degrees, while a 10 percent 
rating is appropriate for limitation of flexion to 45 
degrees.  The RO has rated the veteran's right knee 
disability as 30 percent disabling under Diagnostic Code 5260 
based on a finding that additional functional loss due to 
pain effectively results in limitation of flexion to 15 
degrees.  This is the highest rating under Code 5260. 

While 38 C.F.R. § 4.71, Diagnostic Code 5261 provides for 
disability ratings in excess of 30 percent on the basis of 
limitation of extension, as the veteran displays full 
extension of his right leg, a higher disability rating is not 
available upon the application of this regulation.  
Similarly, as there is no evidence of ankylosis or impairment 
of the tibia and fibula, a rating in excess of 30 percent is 
not available under Diagnostic Codes 5256 or 5262.  There is 
also no finding of recurrent subluxation or lateral 
instability so as to permit assignment of a separate rating 
under Diagnostic Code 5257.  See generally VAOPGCPREC 23-97 
and VAOPGCPREC 9-98).

B.  Bilateral Hearing Loss and Tinnitus

The record reveals that the veteran had been assigned 
noncompensable disability ratings for bilateral hearing loss 
and tinnitus since November 23, 1985 and April, 15 1991, 
respectively.  Pursuant to a May 1999 rating decision, the RO 
increased the veteran's disability rating for tinnitus to 10 
percent, effective February 11, 1999, but continued the 
veteran's bilateral hearing loss rating as noncompensable.

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim. 

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered. 38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2000).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2000).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.   

Although it appears that the RO did not consider the change 
in regulations, the Board concludes that this is not 
prejudicial, as the change in regulation has no effect on the 
outcome of the veteran's claims.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995).  The Board finds, therefore, that the 
RO's decision is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

1.  Bilateral Hearing Loss

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, but when 
impaired hearing is service-connected in only one ear the 
non-service-connected ear is assigned a Roman Numeral 
designation of I, unless the claim involves bilateral total 
deafness.  Id.
In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  

On VA audiological evaluation in March 1999, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
50
70
70
59
LEFT
15
10
50
60
34

Speech recognition scores were 92 percent in the each ear.  
The examiner commented that the veteran suffers from moderate 
high frequency loss in the left ear and mild to moderate loss 
across frequency range in the right.  The veteran reported 
constant tinnitus and pressure in the right ear. 

The remaining relevant evidence consists of the veteran's 
written statements, in which he contends that his hearing 
loss is more severe than the noncompensable rating suggests.  

Applying the criteria found in 38 C.F.R. § 4.85-4.87 prior to 
and after the recent change in the applicable regulations, 
the results of the veteran's March 1999 VA audiological 
evaluation yielded level II hearing in the right ear and 
level I hearing in the left ear.  Entering the category 
designations for each ear into Table VII produces a 
noncompensable disability rating under Diagnostic Code 6100.  
Under the circumstances, a compensable disability rating is 
not warranted.  

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.  As noted above, the 
correct rating is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmen, supra.  The 
degree of bilateral hearing loss shown by the March 1999 VA 
audiological examination does not meet the standards for a 
compensable disability rating.  Therefore, the preponderance 
of the evidence is against the veteran claim.  The Board 
notes, however, that he may advance a new increased rating 
claim should his hearing loss disability increase in severity 
in the future. 

2.  Tinnitus

The veteran's tinnitus is rated under 38 C.F.R. § 4.87, 
Diagnostic 6260, which provides for a maximum 10 percent 
disability rating.  Prior to June 10, 1999, this 10 percent 
disability rating was assignable when tinnitus was persistent 
as a symptom of a head injury, concussion, or acoustic 
trauma.  A 10 percent rating was the highest provided for 
under the old law, and subsequent to June 10, 1999, the 
revised regulation also provides for a maximum 10 percent 
disability rating for recurrent tinnitus.  There is no basis 
under regulations for awarding the veteran a rating in excess 
of 10 percent for tinnitus. 

C.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
with regard to the issues discussed above, but the record 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board finds that at the present time 
there has been no showing by the veteran that the service 
connected disabilities addressed on the merits in this 
decision at issue have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In addition, to the extent that the foregoing decision did 
not afford the relief requested by the veteran, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107), but there is not such a state of equipoise of 
the positive evidence and the negative evidence to permit a 
more favorable resolution of the appeal as to these issues. 


ORDER

Entitlement to an extension of a temporary total disability 
rating under the provisions of 38 C.F.R. § 4.30 for 
convalescence from surgical treatment for a service-connected 
left knee disability, through June 30, 1999, is warranted.  
To this extent, the appeal is granted.

Entitlement to increased disability ratings for right knee 
disability, for bilateral hearing loss, and for tinnitus is 
not warranted.  To this extent, the appeal is denied. 


REMAND

With regard to the veteran's claim for the initial assignment 
of a disability rating in excess 10 percent for a left knee 
disability, the Board finds that additional development is 
required.  The Board notes that this appeal is from the May 
1998 rating decision which granted service connection for 
left knee disability and assigned an initial evaluation of 10 
percent.  As such, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time to 
allow for the possibility of separate ratings for separate 
periods of time based on the facts found - a practice known 
as "staged ratings."  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Further, additional development of the medical evidence as to 
the left knee issue is needed because the veteran has not had 
a thorough orthopedic examination of the left knee since 
March 1998.  Although two additional treatment records dated 
in December 1999 and January 2000 concern the left knee, the 
evidence of record is insufficient to properly rate the 
veteran for his left knee disability subsequent to the 
expiration of the temporary total rating, which (pursuant to 
this decision) has been extended to June 30, 1999.  A total 
rating will be followed by appropriate schedular evaluations, 
and when the evidence is inadequate to assign a schedular 
evaluation, a physical examination will be scheduled and 
considered prior to the termination of a total rating under 
this section.  38 C.F.R. § 4.30

The Board also finds that additional development is needed 
concerning the issue of the veteran's claim for a disability 
rating in excess of 30 percent for hypertensive heart disease 
with aortic stenosis.  A December 1996 rating decision 
reveals that the veteran was assigned a 10 percent disability 
rating under Diagnostic Code 7101 for hypertension, effective 
November 23, 1985.  This December 1996 rating decision 
increased the veteran's disability rating to 30 percent, 
effective May 29, 1996, upon application of Diagnostic Code 
7007 for hypertensive heart disease with aortic stenosis.  
The Board observes that although the veteran has undergone 
multiple heart studies, including EKG's, echocardiograms, X-
rays, and stress tests, the veteran has not had a 
comprehensive VA cardiology examination in the recent or 
remote past.  Further, none of the heart studies of record 
characterize their results in terms of metabolic equivalents 
(METs), as is included in the criteria outlined in Diagnostic 
Code 7007.

With regard to the service connection for lung disability 
issue, the RO has styled the issue under the new and material 
evidence standard.  An October 1997 rating decision refers to 
an August 5, 1981, final rating decision, whereas an October 
1998 rating decision and the July 1999 statement of the case 
refer to an August 5, 1981, rating decision.  It may well be 
that the discrepancy as to dates is the result of a 
typographical error, but since the record as it stands does 
not include copies of any of the referenced prior rating 
decisions or other pertinent documents, the Board is also 
unable to determine whether any rating(s) is/are final.  The 
Board notes that the veteran's representative has pointed out 
the lack of documentation in the claims file.  Further action 
by the RO to explain and document any prior final decision(s) 
is necessary before the Board may properly proceed with 
appellate review.  

Finally, in addition to the need for further review of the 
TDIU issue under the Veterans Claims Assistance Act of 2000, 
the issue of TDIU is inextricably intertwined with the issues 
of a higher initial rating for left knee disability, an 
increased disability rating for heart disability, and the 
service connection claim.  Accordingly, the Board may not 
properly consider this issue at this time.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should undertake any necessary 
action to determine whether the veteran's 
original claims file has since been 
located. 

2.  The RO should obtain and associate 
with the claims file any pertinent VA and 
private medical records which are not 
already in the claims file.  The RO 
should also review the claims and 
undertake any additional action regarding 
assistance/notice which may be required 
under the Veterans Claims Assistance Act 
of 2000. 

3.  The RO should formally determine 
whether the lung disability claim is the 
subject of any prior final decision(s).  
In this regard, the claims file should be 
adequately documented to support any 
findings of the RO as to date(s) of such 
final decision(s) and the basis or bases 
for such final determination(s).  If the 
RO determines that a finding of a prior 
final decision cannot be supported, then 
it should restyled the issue as 
entitlement to service connection for 
lung disability and consider that issue 
on the merits.  If the RO determines that 
a finding of a prior final decision is 
supported, then it should review the 
claims file and determine whether new and 
material evidence has been received to 
reopen the claim.  

4.  The veteran should then be scheduled 
for a comprehensive VA orthopedic and 
cardiology examinations (and respiratory 
examination if it is determined that the 
lung disability issue should be 
considered on the merits (either as an 
original claim or a reopened claim)).  
The claims file must be made available 
to, and be reviewed by, the examiners in 
connection with the examinations.  All 
tests and studies deemed necessary should 
be accomplished, and all special test and 
clinical findings should be reported.  
Orthopedic examination of the left knee 
disability should include range of motion 
findings as well as findings (expressed 
in degrees of limitation of motion) 
regarding additional functional loss due 
to pain, weakness, fatigue and 
incoordination.  Cardiovascular 
examination should include clearly 
reported blood pressure readings as well 
as findings regarding Mets either by 
laboratory determination of, if exercise 
testing cannot be done for medical 
reasons, by estimation, to allow for 
evaluation under applicable diagnostic 
criteria.  Respiratory examination (if 
undertaken) should clearly address the 
question of whether the veteran currently 
suffers disability related to sarcoidosis 
and, if so, whether or not it is at least 
as likely as not related to his military 
service. 

5.  With regard to the TDIU issue, the Ro 
should undertake such additional 
development, including medical 
examination(s) if deemed necessary, to 
comply with the Veterans Claims 
Assistance Act of 2000. 

6.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  If any determination 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purposes of this remand are to assist the veteran in the 
development of his claim.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



